Citation Nr: 1105408	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  10-43 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.  







ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The appellant contends he had recognized guerilla service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2010 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The United States Court of Appeals for the Federal Circuit held 
in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that, in the 
context of a Dependency and Indemnity Compensation claim, where 
service department certification of an appellant's active service 
is required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  The Federal Circuit in Capellan 
held that it was a violation of VA's duty to assist not to 
request service department review of additional or new documents 
or evidence provided by an appellant concerning a Veteran's 
active service after the initial service department 
certification.  See Capellan, 539 F.3d at 1380-81.  The Federal 
Circuit further held that "the correct interpretation of the 
governing statues and regulations requires that a claimant's new 
evidence be submitted and considered in connection with a request 
for 'verification of service from the service department' 
pursuant to 38 C.F.R. § 3.203(c)."  Id.

The appellant here submitted service documents to the RO, and in 
March 2010, the RO submitted all additional documents to the NPRC 
to determine whether a change in the prior negative certification 
of guerilla service (November 2009) was warranted.  In a response 
received in September 2010, the NPRC again found that the 
appellant did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the United States Armed Forces.  The appellant has 
recently submitted a document received in January 2011 purporting 
to show he had the requisite guerilla service for entitlement to 
a one-time payment from the Filipino Veterans Equity Compensation 
Fund.  This document appears to be orders for the appellant to be 
inducted to the guerilla forces of the Commonwealth of the 
Philippines, and was assigned to "L" Co 3 Bn 71st Regt ECLGA.  

The Board finds that Capellan is equally applicable to the 
appellant's claim.  Although previous documents were submitted to 
the service department, there is no indication that the recently 
received documents at issue in this case were included in any 
request to the service department for verification of the 
appellant's service.  The Board consequently finds, in light of 
Capellan, that remand of the case is required to ensure that 
these recently received records have been considered.

In addition, review of the record shows that the appellant was 
not provided with 38 U.S.C.A. § 5103(a)-compliant notice as to 
his claim for a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should provide the appellant 
with notice which complies with 38 U.S.C.A. § 
5103(a) as to his claim of legal entitlement 
to one-time payment from the Filipino 
Veterans Equity Compensation Fund.

2.  The RO/AMC should contact the service 
department and seek verification of the 
appellant's claimed active service in the 
U.S. Armed Forces in the Far East in World 
War II.  In connection with this request, the 
RO/AMC should provide the service department 
with copies of any relevant records in the 
claims files, to specifically include the 
recently received copy of orders of induction 
into the guerilla forces, and any other 
documents on file addressing the appellant's 
service in World War II.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the 
appellant should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidentiary 
and procedural development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit any 
additional evidence and/or argument he desires to have considered 
in connection with his current appeal.  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



